DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klinger ("Analyzing human random generation behavior: A review of methods used and a computer program for describing performance”).
Regarding claims 1, 7 and 13, Klinger discloses, a system comprising: 
one or more data storage devices operatively coupled to one or more hardware processors and configured to store instructions configured for execution by the one or more hardware processors (see “Appendix A2 and A3”) to: 
assign a primary executive task to a subject, wherein the primary executive task is random number generation by the subject to obtain human generated random numbers (see “4.1”); 
digitize the human generated random numbers into a random sequence (RS) in baseline by concatenating the human generated random numbers until a predetermined number of random numbers is captured or random numbers in a predetermined time period is captured, wherein the RS in baseline is generated after a first predetermined baseline period (see “4.1”); 
generate a random sequence in low load (LL) and a random sequence in high load (HL), by imposing a secondary cognitive load task in the form of a low cognitive load inducing task and a high cognitive load inducing task respectively (see “4.2”), on the subject, wherein the RS in LL and the RS in HL are preceded by a pause for a second predetermined baseline period and a third predetermined baseline period respectively, to allow the subject to relax (see “4.2”); 
receive gaze data and pupillometry data associated with the subject, from an eye tracker, when the primary executive task and the secondary cognitive load task are being performed by the subject (see “2.3”); 
extract gaze related fixation patterns from the gaze data using a velocity based method that separates fixation points and saccade points in the gaze data based on point-to-point velocities thereof, wherein points having velocity below a predetermined threshold are fixation points, else the points are saccade points (see “6.1” and “6.2”); and 
compute a load index (A) based on summation of length of each repeating fixation extracted from the gaze data (see “6.2”), the predetermined number of random numbers captured and the total number of fixations from the gaze data (see “6.2”), wherein the load index is indicative of the effect of the secondary cognitive load task on the primary executive task and wherein higher the value of the load index (see “6.2”), higher is the effect of the secondary cognitive load task (see “6.2”).
Regarding claims 2 and 8, Klinger discloses, the one or more processors are further configured to digitize the human generated random numbers by: positioning a fixational cross `+` at the center of a white screen for the first predetermined baseline period (see “5.3”); displaying digits (1-9) of a predetermined font size in a 3.times.3 matrix on the white screen (see “4.1”, “4.2” and see Fig. 4.1); and concatenating the human generated random numbers generated based on randomly clicked digits on the white screen by the subject (see “4.1”, “4.2” and see Fig. 4.1), till the predetermined number of random numbers is captured or random numbers in the predetermined time period is captured (see “4.1”, “4.2” and see Fig. 4.1).
Regarding claims 3 and 9, Klinger discloses, the secondary cognitive load task involves auditory addition (see “4.2”. “5.6” and “5.8”).
Regarding claims 4 and 10, Klinger discloses, the first predetermined baseline period, the second predetermined baseline period and the third predetermined baseline period are equal (see “4.1”, “4.2” and “5.3”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Klinger ("Analyzing human random generation behavior: A review of methods used and a computer program for describing performance”) as applied to claims 1 and 7 above, in view of Cooper (“Cognitive Control in the Generation of Random Sequences: A Computational Study of Secondary Task Effects”).
Klinger remains as applied to claims 1 and 7 above.
Klinger does not disclose the load index ( A ) = ( summation of length of each repeating fixation * predetermined number of random numbers ) ( total number of fixations ), and the one or more processors are further configured to perform one or more of: computing a deviation from randomness of the RS in baseline, the RS in LL and the RS in HL using one or more metrics including Coupon (C.sub.n) test, Gap (G.sub.p) test, Poker (P.sub.k) test, Repetitions (R.sub.p), Series (S.sub.r), Variance of digits (VD), Digram repetitions (DR), Cluster Ratio (CR), Random Number Generator (RNG), Turning Point index (TP), wherein the deviation from randomness is indicative of the effect of the secondary cognitive load task on the primary executive task and wherein higher the deviation from randomness, higher is the effect of the secondary cognitive load task; and comparing the received pupillometry data of the subject with the pupillometry data of healthy subjects to analyze the effect of the secondary cognitive load task on the primary executive task, wherein a deviation from the pupillometry data of healthy subjects is indicative of the effect of the secondary cognitive load task on the primary executive task.
Cooper teaches, from the same field of endeavor that in a system and method that it would have been desirable to make the load index ( A ) = ( summation of length of each repeating fixation * predetermined number of random numbers ) ( total number of fixations ) (Pages 2169-2172), and the one or more processors are further configured to perform one or more of: computing a deviation from randomness of the RS in baseline, the RS in LL and the RS in HL using one or more metrics including Coupon (C.sub.n) test, Gap (G.sub.p) test, Poker (P.sub.k) test, Repetitions (R.sub.p), Series (S.sub.r), Variance of digits (VD), Digram repetitions (DR), Cluster Ratio (CR), Random Number Generator (RNG), Turning Point index (TP), wherein the deviation from randomness is indicative of the effect of the secondary cognitive load task on the primary executive task and wherein higher the deviation from randomness, higher is the effect of the secondary cognitive load task; and comparing the received pupillometry data of the subject with the pupillometry data of healthy subjects to analyze the effect of the secondary cognitive load task on the primary executive task, wherein a deviation from the pupillometry data of healthy subjects is indicative of the effect of the secondary cognitive load task on the primary executive task (Pages 2169-2172).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the load index ( A ) = ( summation of length of each repeating fixation * predetermined number of random numbers ) ( total number of fixations ), and the one or more processors are further configured to perform one or more of: computing a deviation from randomness of the RS in baseline, the RS in LL and the RS in HL using one or more metrics including Coupon (C.sub.n) test, Gap (G.sub.p) test, Poker (P.sub.k) test, Repetitions (R.sub.p), Series (S.sub.r), Variance of digits (VD), Digram repetitions (DR), Cluster Ratio (CR), Random Number Generator (RNG), Turning Point index (TP), wherein the deviation from randomness is indicative of the effect of the secondary cognitive load task on the primary executive task and wherein higher the deviation from randomness, higher is the effect of the secondary cognitive load task; and comparing the received pupillometry data of the subject with the pupillometry data of healthy subjects to analyze the effect of the secondary cognitive load task on the primary executive task, wherein a deviation from the pupillometry data of healthy subjects is indicative of the effect of the secondary cognitive load task on the primary executive task as taught by the system and method of Cooper in the system and method of Klinger since Cooper teaches it is known to include these features in a system and method for the purpose of providing an efficient system and method.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marshall (US 7,344,251) and Chen (CN 110811645) discloses a system and method configured to store instructions configured for execution by the one or more hardware processors to: assign a primary executive task to a subject; assign a secondary executive task to a subject; receive gaze data and pupillometry data associated with the subject, from an eye tracker; and to determine the effect of the secondary cognitive load task on the primary executive task. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            06/29/2022